ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




             Doe v. Planned Parenthood/Chicago Area, 2011 IL App (1st) 091849




Appellate Court            MARY DOE (a Fictitious Name of a Real Individual), Indiv. and as
Caption                    Representative of a Class of all Women Similarly Situated; MARY DOE,
                           as Adm’r of the Estate of Michael Doe, Deceased Child of Mary Doe, and
                           as Representative of a Class of all other Pregnant Mothers Similarly
                           Situated, Plaintiffs-Appellants, v. PLANNED
                           PARENTHOOD/CHICAGO AREA; JOHN DOE; MURRAY PELTA;
                           LOUIS FERNANDEZ 1 to 10 (Fictitious Names for Real Individuals);
                           NEAL GOULD; and JANE JONES 1 to 20 (Fictitious Names for Real
                           Individuals who Provide Client and Patient Counseling at Planned
                           Parenthood/Chicago Area Abortion Clinics), Defendants-Appellees.


District & No.             First District, Sixth Division
                           Docket Nos. 1-09-1849, 1-09-3551 cons.


Filed                      August 19, 2011


Held                       The trial court did not err in dismissing plaintiff’s complaint alleging
(Note: This syllabus       wrongful death, negligent infliction of emotional distress and a violation
constitutes no part of     of the Consumer Fraud Act based on the abortion she consented to after
the opinion of the court   defendants counseled her that the fetus she was carrying was not a
but has been prepared      “human being.”
by the Reporter of
Decisions for the
convenience of the
reader.)


Decision Under             Appeal from the Circuit Court of Cook County, No. 06-L-12858; the
Review                     Hon. Mary K. Rochford, Judge, presiding.
Judgment                    Affrimed.


Counsel on                  Steven A. Denny, of Law Office, of Steven A. Denny, P.C., of Chicago,
Appeal                      and Harold J. Cassidy, pro hac vice, of Cassidy Law Firm, of Shrewsbury
                            New Jersey, for appellants.

                            Alan S. Gilbert, Wendy N. Enerson, and Kristen C. Rodriguez, all of
                            Sonnenschein Nath & Rosenthal LLP, of Chicago, for appellees.


Panel                       PRESIDING JUSTICE GARCIA delivered the judgment of the court,
                            with opinion.
                            Justices Cahill and R. Gordon concurred in the judgment and opinion.



                                               OPINION

¶1          Plaintiff Mary Doe appeals the dismissal of her complaint against Planned Parenthood
        and others. According to the complaint, the plaintiff, about three months pregnant, visited
        a help center because of uncertainty over her pregnancy. At the pregnancy help center she
        was told that the fetus she was carrying was a “human being.” Thereafter, she visited the
        Planned Parenthood office in Chicago, which she identifies as an “abortion clinic.”
        According to her complaint, she was counseled at Planned Parenthood that the fetus she was
        carrying was not a “human being.” While at Planned Parenthood, the plaintiff signed a form
        consenting to a pregnancy termination procedure that same day, which she underwent. On
        the two-year anniversary of her abortion, the plaintiff filed, as she characterizes it in her brief,
        a “medical malpractice” suit against Planned Parenthood, its nursing/counseling staff, and
        the physicians that performed and assisted in the medical procedure, which she filed “both
        individually and as Special Administratrix of the estate of her child Michael Doe.” Grounded
        on her medical negligence allegations, her suit asserted three causes of action: (1) wrongful
        death of her fetus; (2) negligent infliction of emotional distress; and (3) violation of the
        Consumer Fraud and Deceptive Business Practices Act (Consumer Fraud Act) (815 ILCS
        505/1 et seq. (West 2008)). All three counts asserted that the plaintiff was misled by Planned
        Parenthood when she asked “if there was already a human being in existence” before she
        consented to the abortion procedure. She claims the defendants “incorrectly denied that fact,”
        which caused her to undergo an abortion she otherwise would not have consented to. The
        circuit court granted the defendants’ motion to dismiss. On our de novo review, we affirm.

¶2                                        BACKGROUND
¶3          We accept as true the allegations in the plaintiff’s complaint. On December 8, 2004, the

                                                    -2-
     plaintiff, 19 years old and about 12 weeks pregnant, sought counseling and assistance from
     the defendant Planned Parenthood/Chicago Area (PP), an abortion clinic. The plaintiff asked
     a PP counselor whether an abortion would terminate the life of a human being in the
     biological sense. The counselor replied in the negative. The plaintiff told the counselor that
     she had been informed by a pregnancy help center that an abortion terminates the life of a
     human being. The counselor replied that pregnancy help centers often deliberately
     misrepresent the facts to prospective mothers. The counselor assured her that an abortion did
     not terminate the life of a human being. Given this assurance, the plaintiff decided to have
     an abortion that same day.
¶4       Exactly two years later, the plaintiff, individually and on behalf of her aborted fetus, filed
     the instant complaint against the clinic, its doctors, and its nursing/counseling staff,
     collectively the defendants. (The complaint also asserted allegations in support of a class
     action, which she does not pursue on appeal.) The plaintiff claimed the defendants
     committed medical negligence premised on their breach of a common law duty compelling
     certain disclosures. First, the defendants had a duty to inform her that an abortion “procedure
     would terminate the life of a second patient, a living human being as a matter of biological
     fact.” Second, the defendants had a duty to inform her there is a greater risk of death,
     depression, suicide and breast cancer in women who undergo an abortion than in those who
     give birth. The plaintiff maintained that the defendants’ failure to comply with their duty to
     disclose this information proximately caused her to undergo an abortion. That is, but for the
     defendants’ failure to fully inform her of the direct and collateral consequences of an
     abortion, she would not have terminated her pregnancy on December 8, 2004.
¶5       The defendants moved to dismiss the plaintiff’s complaint based on the consent form she
     signed. After the filing of briefs by the parties, the circuit court dismissed the complaint. The
     court held the defendants owed no duty to inform a patient of PP that an abortion terminates
     the life of a human being in the biological sense as a matter of law. Regarding the
     defendants’ alleged violation of the duty to inform her of the “greater risk” associated with
     an abortion than giving birth, the circuit court concluded no cause of action was stated when
     she did not allege she experienced any of the “greater risks” associated with a pregnancy
     termination.
¶6       Apart from the insufficient allegations of medical negligence, the circuit court held the
     individual counts in the complaint were legally unsustainable. The court ruled section 2.2 of
     the Wrongful Death Act (740 ILCS 180/2.2 (West 2008)) barred the wrongful death count.
     The court ruled the negligent infliction of emotional distress count failed to state a cause of
     action where Illinois common law does not recognize the duty the defendants allegedly
     breached by failing to disclose certain information. The circuit court ruled the Consumer
     Fraud Act does not apply to actions grounded in medical negligence.
¶7       The plaintiff timely filed a notice of appeal. After the plaintiff’s motion for
     reconsideration was denied, the plaintiff filed a second notice of appeal. On her motion, we
     consolidated the plaintiff’s appeals, though she no longer challenges the denial of her motion
     to reconsider.



                                                -3-
¶8                                            ANALYSIS
¶9          In her main brief, the plaintiff asserts “Defendants committed medical malpractice in
       their treatment of Plaintiff Mary Doe *** by making false statements and by failing to
       properly disclose information relative to the treatment in violation of the principles of law
       relating to informed consent.” (Emphasis added.)
¶ 10        Illinois recognizes a common law duty by doctors to inform their patients of the
       foreseeable risks and results of a surgical procedure before obtaining the patient’s consent
       to the proposed medical procedure. See Davis v. Kraff, 405 Ill. App. 3d 20, 28-29 (2010)
       (citing Coryell v. Smith, 274 Ill. App. 3d 543, 546 (1995)). Though the plaintiff’s complaint
       does not expressly assert a count for medical malpractice, her complaint makes clear that the
       three causes of action asserted in her complaint are grounded in her allegations under the
       doctrine of informed consent. We first examine the sufficiency of those allegations. We then
       examine the three counts specifically pled in the complaint. See Lovgren v. Citizens First
       National Bank of Princeton, 126 Ill. 2d 411, 419 (1989) (the allegations of a complaint, and
       not the characterization of a cause of action, define the nature of a claim). We review de novo
       the circuit court’s dismissal of the plaintiff’s complaint. Solaia Technology, LLC v. Specialty
       Publishing Co., 221 Ill. 2d 558, 579 (2006).

¶ 11                                        Informed Consent
¶ 12       “To succeed in a malpractice action based on the doctrine of informed consent, the
       plaintiff must plead and ultimately prove four essential elements: (1) the physician had a duty
       to disclose material risks; (2) he failed to disclose or inadequately disclosed those risks; (3)
       as a direct and proximate result of the failure to disclose, the patient consented to treatment
       she otherwise would not have consented to; and (4) plaintiff was injured by the proposed
       treatment.” Coryell, 274 Ill. App. 3d at 546. The plaintiff contends the defendants had a
       common law duty to disclose (1) that an abortion terminates the life of a human being in the
       biological sense and (2) that an abortion carries a “greater risk” of death, depression, suicide
       and breast cancer, before she could give informed consent to the medical procedure that
       terminated her pregnancy.
¶ 13       The plaintiff links the two disclosures as if they arise from a single duty under Illinois
       common law. In other words, the two disclosures are so inextricably linked that we need
       address only whether Illinois common law compels the first disclosure. If we reject the
       plaintiff’s argument that a common law duty exists that a patient at an abortion clinic be
       informed that an abortion terminates the life of a human being in the biological sense before
       informed consent can be given, then it follows there is no common law duty to disclose the
       claimed “greater risks” associated with a pregnancy termination. In that event, the plaintiff
       has no right to present her allegations of medical negligence to a jury. See McWilliams v.
       Dettore, 387 Ill. App. 3d 833, 845 (2009) (“Before a medical negligence case *** can reach
       a jury, a plaintiff must [establish] the standard of care against which the conduct of the
       defendant doctor may be measured.” (citing Walski v. Tiesenga, 72 Ill. 2d 249, 255 (1978))).
¶ 14       The plaintiff insists a question of fact is imbedded in her informed consent claims, which
       triggered her right to a jury trial. “The court below committed error by treating the question

                                                 -4-
       of what disclosures a physician must make when obtaining consent as an issue of law to be
       decided by the court, rather than recognizing that it is a fact question that must be decided
       by the finder of fact.”
¶ 15        The plaintiff confuses the notion of a legal duty with its breach. “Much confusion over
       duty stems from courts’ [and lawyers’] tendency to attribute a variety of different meanings
       to the term.” Marshall v. Burger King Corp., 222 Ill. 2d 422, 436 (2006). “[Often,] confusion
       over duty arises because *** ‘the existence of a duty is not a discoverable fact of nature.’
       [Citation.] On the contrary, determining whether a duty should be imposed involves
       considerations of public policy.” Id. (quoting 1 Dan B. Dobbs, The Law of Torts § 229, at
       582 (2001)). Whether the question the plaintiff put to the PP defendants–whether an abortion
       terminates the life of a human being in the biological sense–constitutes a question of fact is
       immaterial because the crux of the plaintiff’s claim is that she was entitled to but one answer
       from the PP defendants. She contends the PP defendants should have answered “yes” to her
       question, a claim she proposes to present to a jury.
¶ 16        However, before she is entitled to present her claim to a jury, a plaintiff “must allege
       facts that establish the existence of a duty of care owed by the defendant to the plaintiff.” Id.
       at 430. While a given set of facts may give rise to a duty, whether a duty exists is not so
       readily discoverable. Often times “ ‘the concept of duty in negligence cases is very involved,
       complex and indeed nebulous.’ ” Id. at 435 (quoting Mieher v. Brown, 54 Ill. 2d 539, 545
       (1973)). Policy considerations are central to the question of whether a legal duty exists. Id.
       at 436. Thus, “[w]hether a duty exists in a particular case is a question of law for the court
       to decide.” Id. at 430.
¶ 17        As the plaintiff’s complaint makes clear, fundamental to her initial claim of trial court
       error is her contention that her complaint raised a factual question regarding the disclosures.
       “[T]he question of what actually must be disclosed by a physician, is not a legal question of
       duty, but rather a question of fact–what does the reasonable physician disclose to the
       reasonable patient.” As we made clear above, the plaintiff is mistaken in her assertion that
       the claimed disclosures raise a question of fact, rather than a legal question of duty. If a duty
       to disclose arises under the alleged facts, the law imposes that duty on all physicians under
       the same or similar circumstances. See Weekly v. Solomon, 156 Ill. App. 3d 1011, 1016
       (1987) (“The standard by which a physician’s disclosure to his patient is evaluated is that of
       the reasonable physician, which measures the defendant physician’s disclosure by what a
       reasonable physician would disclose under the same or similar circumstances.”). Thus,
       whether the defendants must make certain disclosures before informed consent can be given
       to undergo a medical procedure concerns the legal issue of duty, which the court must decide
       in the first instance. Marshall, 222 Ill. 2d at 436.
¶ 18        Anticipating our conclusion that a physician’s duty to disclose raises a legal issue, the
       plaintiff argues her “claims are [nonetheless] consistent with Illinois law.” She asserts
       “Illinois law requires more than just a discussion of the risks of the procedure [of abortion].
       It also requires a discussion of the results and the alternatives.” She contends that from the
       perspective of a woman that is contemplating an abortion and from the perspective of the
       fetus, the results of an abortion are paramount, which compels a disclosure of alternatives.
       “Only if the doctor provides this information can the mother as the decision maker for the

                                                 -5-
       child make an informed decision about whether or not to proceed with the procedure.” She
       cites Guebard v. Jabaay, 117 Ill. App. 3d 1, 6 (1983), to support her claim that she lacked
       informed consent to proceed with an abortion in the absence of the disclosures by the
       defendants.
¶ 19        In Jabaay, the court rejected the plaintiff’s claim that she lacked informed consent when
       a resident doctor rather than the orthopedic surgeon she entrusted with her care performed
       the first medical procedure she underwent. Id. at 10. The court then considered the plaintiff’s
       argument that she lacked informed consent regarding the second medical procedure she
       underwent because she was never informed of an “alternative treatment” with a better
       success rate for her condition. Id. at 9. The Jabaay court ruled the question of whether the
       plaintiff gave informed consent for the second procedure was for the jury to answer. Id. at
       10. Ultimately, the jury answered the question against the plaintiff. The court held that
       verdict was not against the manifest weight of the evidence where the evidence established
       that the plaintiff underwent a third surgical procedure, but that procedure was not the
       “alternative treatment” the plaintiff claimed she should have been told about before she could
       give informed consent to the second procedure. Id. at 9. Nonetheless, the Jabaay court
       reversed for a new trial because the circuit court erred in not instructing the jury on res ipsa
       loquitur. Id. at 10-13. There is nothing in Jabaay to support the plaintiff’s argument that
       Illinois common law compels the defendants to disclose that an abortion terminates the life
       of a human being in the biological sense before she could give informed consent to the
       abortion. Nor does the plaintiff cite other Illinois authority to support her argument.
¶ 20        Rather, the plaintiff discusses two cases from other jurisdictions in the course of her
       argument that her claims are legally sufficient. She cites Planned Parenthood Minnesota,
       North Dakota, South Dakota v. Rounds, 530 F.3d 724 (8th Cir. 2008), for the proposition
       “[t]hat it is possible to distinguish between the scientific meaning of ‘human being’ and the
       philosophical and theological meanings” in the context of an abortion. She discusses Acuna
       v. Turkish, 930 A.2d 416 (N.J. 2007), a decision that rejected the existence of the common
       law duty urged before us, to disavow its persuasiveness. We find both cases provide guidance
       on the issues before us, but each guides against the position taken by the plaintiff.
¶ 21        In a remarkably similar case, the New Jersey Supreme Court rejected the plaintiff’s
       contention that there existed a “common law duty requiring a physician to instruct the
       woman that the embryo is an ‘existing human being,’ and suggesting that an abortion is
       tantamount to murder.” Acuna, 930 A.2d at 418. (The remarkable similarity with the instant
       case may be explained by the statement at oral argument of plaintiff’s counsel that he
       represented Acuna before the New Jersey Supreme Court.) As the quote from Acuna makes
       clear, the plaintiff’s claim there concerned an embryo, a medical term that reflects the
       gestational age. The instant plaintiff claims no significance that her pregnancy involved a
       fetus.
¶ 22        The appellate division of New Jersey reinstated Acuna’s emotional distress claim. Acuna
       v. Turkish, 894 A.2d 1208, 1214 (N.J. Super. Ct. App. Div. 2006). The appellate court ruled
       the issue on appeal concerned “what medical information *** must be disclosed by an
       obstetrician when advising a patient to terminate a pregnancy and what medical information
       is material when the patient asks if the ‘baby’ is already ‘there?’ ” Id. The court concluded

                                                 -6-
       material questions of fact precluded summary judgment. “[W]henever non-disclosure of
       particular risk information is open to debate by reasonable-minded [people], the issue is one
       for the trier of facts.” (Internal quotations omitted.) Id. The New Jersey Supreme Court
       reversed.
¶ 23       While the similarities of the Acuna case and the instant case are striking, there are
       dissimilarities, which we note from the appellate court’s decision. Acuna consulted her
       obstetrician because she was suffering abdominal pains. Acuna, 894 A.2d at 1210. Unlike
       the instant plaintiff, she did not visit an abortion clinic. According to Acuna, the defendant
       doctor told her “she ‘needed an abortion because [y]our kidneys are messing you up.’ ” Id.
       The New Jersey appellate court noted: “Since the time she had been in high school, Acuna
       had suffered from renal glycosuria, a disorder of the kidneys.” Id. There is no suggestion in
       the instant plaintiff’s complaint that she visited the abortion clinic under the belief that an
       abortion was medically necessary.
¶ 24       The New Jersey Supreme Court, on its review of the appellate court’s decision reinstating
       the negligent infliction of emotional distress count, framed the issue as “whether, under the
       common law duty to obtain informed consent, a physician is required to advise a woman,
       who is in the sixth to eighth week of pregnancy, that an abortion procedure will kill not just
       a potential life, but an actual existing human being.” Acuna, 930 A.2d at 424. Much as in the
       instant case, the New Jersey high court noted each party marshaled experts with opposing
       answers on whether a human being in the biological sense was in existence at the time of the
       abortion and whether a reasonable doctor in the defendant’s position should be required to
       disclose that information before performing an abortion. Id. at 425. From these conflicting
       offers of proof, the court concluded that the issue was one that divided the medical
       community and society at large. “On the profound issue of when life begins, this Court
       cannot drive public policy in one particular direction by the engine of the common law when
       the opposing sides, which represent so many of our citizens, are arrayed along a deep societal
       and philosophical divide.” Id. at 427. Ultimately, the New Jersey Supreme Court refused to
       “place a duty on doctors when there is no consensus in the medical community or among the
       public supporting plaintiff’s assertions.” Id. The court observed: “Plaintiff has not directed
       us to any jurisdiction or any court that has found a common law duty requiring doctors to tell
       their pregnant patients that aborting an embryo is the killing of an existing human being–an
       instruction suggesting that both the doctor and patient would be complicit in committing the
       equivalent of murder.” Id. at 426. That observation of the New Jersey Supreme Court
       remains equally true in the instant appeal.
¶ 25       The plaintiff’s reliance on Planned Parenthood Minnesota, North Dakota, South Dakota
       v. Rounds, 530 F.3d 724 (8th Cir. 2008), as a case supporting her position, is misplaced.
       Although the en banc decision of the federal court of appeals postdated the Acuna decision
       by the New Jersey high court, the New Jersey court observed a critical distinction regarding
       the contentions in Rounds and the contentions in the suit pursued by Acuna: “Rounds, of
       course, addresses a statute enacted by the democratically elected representatives of a state
       whereas plaintiff is urging this Court to adopt through its common law the informed consent
       provisions of that *** statute.” (Emphasis added.) Acuna, 930 A.2d at 427.
¶ 26       This crucial distinction between a duty imposed by common law and a duty imposed by

                                                -7-
       legislative action remains, notwithstanding the federal court of appeals en banc decision to
       reverse the majority’s decision upholding a preliminary injunction against enforcement of
       the legislation. Rounds, 530 F.3d at 726. As a legislative act of South Dakota, neither the
       South Dakota statute nor the en banc decision in Rounds stands as authority for a “common
       law duty requiring doctors to tell their pregnant patients that aborting an embryo is the killing
       of an existing human being,” in the language of the New Jersey Supreme Court. Acuna, 930
       A.2d at 426. To state the obvious, if the common law recognized the duty urged by the
       plaintiff in Acuna and by the instant plaintiff, there would be no need for a statute such as the
       one passed by the South Dakota legislature.
¶ 27       We echo the observation of the New Jersey Supreme Court. No court, regardless of
       where it sits, has found a common law duty requiring doctors to tell their pregnant patients
       that aborting an embryo, or fetus, is the killing of an existing human being. Id. That
       observation remains true even after the en banc decision of the federal court of appeals in
       Rounds.
¶ 28       Finally, the New Jersey Supreme Court’s comments on Acuna’s attempt to apply the
       informed consent doctrine to her medical malpractice suit apply equally to the suit the instant
       plaintiff seeks to pursue.
               “[T]he common law doctrine of informed consent requires doctors to provide their
               pregnant patients seeking an abortion only with material medical information,
               including gestational stage and medical risks involved in the procedure. Under that
               doctrine of informed consent, the knowledge that plaintiff sought from defendant
               cannot be compelled from a doctor who may have a different scientific, moral, or
               philosophical viewpoint on the issue of when life begins. Therefore, we do not find
               that the common law commands a physician to inform a pregnant patient that an
               embryo is an existing, living human being and that an abortion results in the killing
               of a family member.” (Emphasis in original.) Acuna, 930 A.2d at 427-28.
       See Walski, 72 Ill. 2d at 261 (the practice of medicine is “a profession which involves the
       exercise of individual judgment within the framework of established procedures”); Mercado
       v. Mount Sinai Hospital Medical Center of Chicago, 382 Ill. App. 3d 913, 915 (2008)
       (“Plaintiff’s agreement to terminate an ectopic pregnancy was not requisite consent to
       terminate [what a medical professional concluded was] a uterine pregnancy.” (Emphasis in
       original.)).
¶ 29       Under the circumstances of the instant case, we add that a difference in scientific, moral,
       or philosophical viewpoint on the issue of when life begins is virtually guaranteed when a
       plaintiff seeks medical advice in “an abortion clinic,” as the instant plaintiff did. The
       negative answer from the Planned Parenthood counselor to the plaintiff’s question of whether
       “there was already a human being in existence” during the plaintiff’s intake evaluation
       simply reflects the opinion of Planned Parenthood on when life begins. See Walski, 72 Ill.
       2d at 261 (“Differences in opinion are consistent with the exercise of due care.”). We reject
       the plaintiff’s claims that the defendants owed her disclosures under Illinois common law
       that reflected something other than the scientific, moral, or philosophical viewpoint of
       Planned Parenthood as an abortion clinic before the plaintiff could provide informed consent


                                                 -8-
       in writing to a pregnancy termination procedure, a contention that we find borders on
       contrivance. See People v. Gersch, 135 Ill. 2d 384, 396 (1990) (“Only on rare occasions will
       courts determine that a change in the common law is needed to reflect societal changes or
       vindicate public interests.”). Consistent with the New Jersey Supreme Court’s decision in
       Acuna and with the en banc decision in Rounds, the Gersch court contrasted the court’s
       authority to change common law with the legislature’s, which has “inherent power to alter
       the common law at any time.” Id.
¶ 30       Against the backdrop that Illinois common law does not compel the disclosures the
       plaintiff claims should have been made to her before the defendants could rely on her written
       consent to undergo an abortion, the legal sufficiency of the three counts specifically pled in
       the plaintiff’s complaint at law require little discussion.

¶ 31                                      Wrongful Death
¶ 32       The Wrongful Death Act provides a statutory cause of action to recover damages for the
       death of another caused by “wrongful act, neglect or default.” 740 ILCS 180/1 (West 2004).
       The circuit court held the plaintiff’s wrongful death claim is barred by section 2.2 of the
       Wrongful Death Act, which states: “There shall be no cause of action against a physician or
       a medical institution for the wrongful death of a fetus caused by an abortion where the
       abortion was permitted by law and the requisite consent was lawfully given.” 740 ILCS
       180/2.2 (West 2004).
¶ 33       The meaning of the term “requisite consent” in section 2.2 of the Wrongful Death Act
       was recently interpreted by this court. “ ‘Requisite’ is defined as ‘required by the nature of
       things or by circumstances or by the end in view.’ ” Mercado, 382 Ill. App. 3d at 915
       (quoting Webster’s Third New International Dictionary 1929 (1993)). “ ‘[T]he term
       “consent” *** implies an understanding of the thing consented to.’ ” Id. at 916 (quoting
       People ex rel. Walker v. O’Connor, 351 Ill. App. 545, 548 (1953)).
¶ 34       The instant plaintiff maintains that she did not give the “requisite consent” to undergo
       a pregnancy termination procedure. There is no authority in Illinois that before a patient may
       lawfully consent to undergo a pregnancy termination procedure, the medical facility must
       disclose to the patient that an abortion terminates the life of a human being in the biological
       sense. The reason is obvious: when a patient undergoes a pregnancy termination procedure,
       the patient has an understanding of the thing consented to because the “end in view” is
       obvious. In other words, for purposes of requisite consent, the plaintiff had “the information
       necessary” that an “abortion” is an abortion. Mercado, 382 Ill. App. 3d at 916.

¶ 35                         Negligent Infliction of Emotional Distress
¶ 36        The plaintiff’s negligent infliction of emotional distress claim is founded on her claim
       that the defendants owed a common law duty to inform her that an abortion terminates the
       life of a human being in the biological sense. Where Illinois fails to recognize a duty of care
       claimed by a plaintiff, that plaintiff has no right to present her claim of a breach of that duty
       to a trier of fact. McWilliams, 387 Ill. App. 3d at 845.


                                                 -9-
¶ 37                            Violations of the Consumer Fraud Act
¶ 38        The Consumer Fraud Act makes it unlawful to use “unfair or deceptive acts or practices
       *** in the conduct of any trade or commerce.” 815 ILCS 505/2 (West 2004). “Illinois courts
       have previously interpreted the term ‘trade or commerce’ as defined by the Act to exclude
       medical, dental and legal services.” Tkacz v. Weiner, 368 Ill. App. 3d 610, 613 (2006). Count
       III of the plaintiff’s complaint is outside the bounds of the Act.

¶ 39                                      CONCLUSION
¶ 40       The circuit court properly dismissed the plaintiff’s complaint with prejudice. We affirm
       the judgment of the circuit court.

¶ 41      Affirmed.




                                               -10-